                                                                                ;   FILED ll.J CHAMm:R8   ·::.
                                                                               f       U.S.D..C. �
                                                                                             �



                                                                               f
                            IN THE UNITED STATES DISTRICT COl!RT               �.,; '-�
                           FOR THE NORTHE  RN DISTRIC T OF GE iRGI AR 2 2 2019
                                                              ;�:
                                      ATLANTA DIVISION
             PATRICE HAIRSTON,
                   Movant,
                                                                    CRIMINAL ACTION NO.
                   v.                                                  1: 13-CR-199-0DE-1


             UNITED STATES OF AMERICA,
                   Respondent.


                                                      ORDER
                   Presently   before   the   Court    is   the   Magistrate   Judge's   Report   and


             Recommendation, [Doc. 250], (R&R) recommending that the instant 28 U.S.C. § 2255


             motion to vacate, [Doc. 193], be denied. Movant has filed her objections in response


             to the R&R. [Doc. 252].


                   A district judge has broad discretion to accept, reject, or modify a magistrate


             judge's proposed findings and recommendations. United States v. Raddatz, 447 U.S.


             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b )(1 ), the Court reviews any portion of


             the Report and Recommendation that is the subject of a proper objection on a de nova


             basis and any non-objected portion under a "clearly erroneous" standard.


                   Movant was convicted in this Court on April 17, 2014, after a jury determined


             that she was guilty of four counts of fraud and conspiracy to commit fraud in


             connection with her participation in a mortgage loan scheme. [Doc. 104]. "In broad


             terms, [Movant] and her coconspirators induced various lenders to fund fraudulent


A072A
(Rev.8/82)
             mortgages by supplying them with           false   loan   applications and supporting


             documentation in the names of straw borrowers." United States v. Hairston, 627 Fed.


             Appx. 857, 858 (11th Cir. 2015). After receiving a sentence of sixty-four months, she


             appealed, and on September 30, 2015, the Eleventh Circuit affirmed. Id. She then


             filed the now-pending§ 2255 motion, raising three grounds of ineffective assistance


             of trial counsel and one ground of ineffective assistance of appellate counsel.


                   In the R&R, the Magistrate Judge comprehensively reviewed Movant's claims


             and arguments and concluded that she has not demonstrated that she is entitled to


             relief. In her first claim of ineffective assistance of counsel, Movant contends that her


             trial counsel missed important evidence and did not properly argue that the


             Government had not demonstrated her guilt. As the Magistrate Judge pointed out,


             however, Movant failed to point to any deficiency on the part of her trial counsel, and


             she has not demonstrated prejudice under the test announced by the Supreme Court


             in Strickland v. Washington, 466 U.S. 668 (1984).


                   Movant next claims that her trial counsel was ineffective in failing to properly


             convey the terms of a plea deal to her. The Magistrate Judge found, however, that


             Movant had failed to argue in support of this claim other than to assert that her


             counsel should have argued more forcefully that the Government would not be able


             to prove that she engaged in racketeering, thus forcing the Government to make a


                                                        2



A072A
(Rev.8/82)
             better plea offer. However, because Movant was not charged with racketeering, the


             claim fails.


                    The Magistrate Judge found that Movant's final claim of ineffective assistance


             of trial counsel, regarding his performance at the sentencing hearing, was mostly


             conclusory. The non-conclusory portion of this claim related to the loss amount as


             calculated by this Court under the Sentencing Guidelines, about which she raises two


             arguments.      The first argument is that the lenders who were the victims of her


             fraudulent activities did not suffer any losses because they were able to sell the


             properties at a foreclosure auction for the full amount of the outstanding debt. This


             Court addressed that issue during the sentencing hearing, [Doc. 168 at 17-18], and


             concludes that Movant has not demonstrated that the loss amount was incorrectly


             calculated. 1


                    Movant's second argument is that the losses were not realized "during the


             temporal scope of the alleged conspiracy." In response, this Court agrees with the




                    1   Movant has filed a motion for this Court to order the Government to present
             its information regarding the loss amount, as of the date that the conspiracy ended, on
             a spreadsheet.     [Doc. 244].   However, the motion is due to be denied.       Having
             reviewed the loss amount information submitted by the Government in preparation for
             the sentencing hearing, this Court finds that the submission is clear.      This Court
             further notes that, as is discussed below, Movant is responsible for the losses that her
             victims incurred as a result of her actions regardless of whether the victims realized
             the losses before or after the conspiracy ended.

                                                         3



A072A
(Rev.8/82)
             Magistrate Judge that there is no temporal limitation in calculating loss amount under


             the Guidelines, and the argument is unavailing.


                   In response to Movant' s claims of ineffective assistance of appellate counsel,


             the Magistrate Judge properly concluded that the claims "fail because she had no


             reasonable likelihood of success on appeal, regardless of the claims raised by appellate


             counsel." [Doc. 250 at 33].


                   In her objections, Movant first quibbles with the Magistrate Judge's summary


             of the evidence and claims that her actions were not fraudulent. These arguments are


             unavailing because, as the Magistrate Judge discussed at length, [see Doc. 250 at 16-


             18], the jury found beyond a reasonable doubt that the Government had proven that


             Movant committed the elements of fraud and conspiracy to commit fraud under 18


             U.S.C. §§ 1341, 1343, 1349.        Movant has not presented new evidence of her


             innocence, and her own interpretation of her behavior is not convincing, and it does


             not indicate that Movant is entitled to relief.


                   Movant next asserts that the Magistrate Judge erred in stating that she failed to


             refute the Government's contentions regarding her Speedy Trial Act claims, pointing


             to a footnote in her reply memorandum that she claims proves the Magistrate Judge


             and the Government wrong. That footnote, however, merely contains a boilerplate


             discussion of the Speedy Trial Act and a recitation of the dates of her arrest and her


                                                         4



A072A
(Rev.8/82)
             indictment. The record reflects, however, that Movant was arrested by federal agents


             on the day her indictment was filed by the Government and not four years previously


             as she now contends. [See Doc. 7 (arrest warrant dated the same day as her


             indictment)]. 2


                    In    her   final   argument,   Movant   "vigorously   objects   to   the   R&R's


             characterization regarding LOSS," [Doc. 252 at 4 (emphasis in original)], but she


             makes no substantive argument and fails to explain how the Magistrate Judge may


             have erred.


                    Having reviewed the R&R in light ofMovant's objections, this Court holds that


             the Magistrate Judge's findings and conclusions are correct. Accordingly, the R&R,


             [Doc. 250], is hereby ADOPTED as the order of this Court, and the motion to vacate


             brought pursuant to 28 U.S.C. § 2255, [Doc. 193], is DENIED.                 The Clerk is


             DIRECTED to close Civil Action Number 1:16-CV-3710-0DE.


                    For the reasons stated above, see supra note 1, Movant's motion for a court


             order, [Doc. 244], is DENIED. This Court now concludes that "the motion and the


             files and records of the case conclusively show that the prisoner is entitled to no


                    2   The fact that Movant may have been previously arrested by DeKalb County
             Police and arraigned in state court is of no moment. The thirty-day time limit in 18
             U.S.C. § 3161(b) does not apply to the period between an arrest by state officials and
             a federal indictment. United States v. Duke, Case No. 4:11-CR-004-HLM, 2011 WL
             1811439 at *2 (N.D. Ga. Apr. 27, 2011).

                                                         5



A072A
(Rev.8/82)
             relief," 28 U.S.C. § 2255(b), and Movant is thus not entitled to a hearing.        See


             Winthrop-Redin v. United States, 767 F.3d 1210, 1216 (11th Cir. 2014). As a result,


             her motions for a hearing, [Docs. 215, 249], are DENIED. Because this Court has


             determined that the loss amount attributed to Movant is correct, her motion to recall


             the mandate, [Doc. 237], is DENIED. Movant's motion to reverse the stay, [Doc.


             230], is DENIED as moot.


                   This Court further agrees with the Magistrate Judge that Movant has failed to


             make a substantial showing of the denial of a constitutional right, and a Certificate of


             Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2).


                   IT IS SO ORDERED, this         ::t1       day of March, 2019.




                                                     ORINDA D. EVANS
                                                     UNITED STATES DISTRICT JUDGE




                                                         6



A072A
(Rev.8/82)
